Title: From John Adams to John Adams, 3 October 1815
From: Adams, John
To: Adams, John



Dear John
Quincy October 3 1815

I know not whether you have read Tristram Shandy, or The Sentimental Journey or the Sermons or Epistles of Stearne.
I was never an enthusiastic Admirer of him, though he was amusing enough Sometimes; moral now and then; pathetic once in a while but tedious often and always Odd.
I See announced, a Publication of Dr John Ferriar, of Manchester under the Title of “Illustrations of Sterne, with other Essays and Verses in an Octavo Volume, in which are detected the sources from which Sterne borrowed many of the Ideas dispersed through his eccentric performances.”
The People of England, like all other People, are very fond, of discovering Plagiarisms in great Writers; Milton, Shakespeare, Franklin have undergone this Ordeal Tryall. And now Sterne is taken in hand. One loves to know what can be Said in Such cases; and therefore I wish you to pray your Father and Mother to make Some Slight Inquiry concerning this Book and another by the Same Dr Ferriar “An Essay towards a Theory of Apparitions, and another on the medical properties of The Fox Glove, or Digitatis purpurea,” which has lately wrought an almost miraculous cure upon our Neighbour Mr Charles Miller.
I went yesterday with your Grand Mother to Jamaica plain to visit Mr Ward Nicholas Boylston who has been dangerously Sick for a long time: and is yet in great danger. He charged me with many kind and respectful Messages to your Father and Mother. He is extremely anxious for your return to America. We Stopped at Mr Steuarts the Painter in Roxbury. I hope you will be introduced to all the American Painters in England, Mr West, Mr Copley, Mr Trumbull Mr Alston, who is also a Poet, of merit Love to Parents and Brothers
A.